 Case: 4:18-cr-00697-HEA Doc. #: 49 Filed: 07/11/19 Page: 1 of 1 PageID #: 102
                                                                                       f~!LErt]

                                                                                    JUL 11 2019
                                                                                   U.S. DISTRICT COURT
                             UNITED STATES DISTRJCT COURT                        EASTERN DISTRICT OF MO
                             EASTERN DISTRJCT OF MISSOURl                                ST. LOUIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERJCA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                ) No. Sl-4:18-CR-00697 HEA
                                                   )
 STEVE WILLIAMS,                                   )
                                                   )
 Defendant.                                        )

                                SUPERSEDING INDICTMENT

                                          COUNT ONE
        The Grand Jury charges that:

        On or about July 23, 2018, in the County of St. Louis, within the Eastern Districfof

Missouri,

                                          STEVE WILLIAMS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court oflaw of one or more crimes punishable by a term ofimprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign corrimerce during or prior to. being in

defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l).

                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN .
United States Attorney ·



LINDA LANE,# 0011451IA
Assistant United States Attorney
